DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art, Barnhoefer being the closest, discloses from initial brightness to linear brightness, but fails to disclose obtaining a first linear luminance signal based on a first linear red, green, and blue (RGB) signal corresponding to a video signal; converting the first linear luminance signal into a first non-linear luminance signal; performing a piecewise luminance mapping on the first non-linear luminance signal to obtain a second non-linear luminance signal;  converting the second non-linear luminance signal into a second linear luminance signal; calculating a luminance gain from the first linear luminance signal to the second linear luminance signal; and obtaining, based on a product of the luminance gain and the first linear RGB signal, an RGB display signal corresponding to the video signal, as recited in independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





PMN
December 17, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422